UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7199



FREDERICK L. OVERBY,

                                              Plaintiff - Appellant,

          versus

CLAY HESTER, Sheriff, Newport News City Jail;
MAJOR MOORE; CAPTAIN BOWER; LIEUTENANT HARRIS;
LIEUTENANT WATERHOUSE; DOCTOR RUSSOTTO; DOCTOR
ANDERSON; NURSE WILLIAMS,

                                             Defendants - Appellees,
          and


CITY OF NEWPORT NEWS AND ITS COUNCIL; JANE
DOE, Nurse,

                                                          Defendants.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Henry C. Morgan, Jr., District
Judge. (CA-94-787-2)


Submitted:   November 21, 1996            Decided:   December 6, 1996

Before HALL, WILKINS, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Frederick L. Overby, Appellant Pro Se. Robert A. Dybing, SHUFORD,
RUBIN & GIBNEY, Richmond, Virginia, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's orders denying relief

on his 42 U.S.C. § 1983 (1994) complaint and denying his Federal

Rule of Civil Procedure 59(e) motion to alter or amend the judg-

ment. We have reviewed the record and the district court's opinions

and find no reversible error. Accordingly, we affirm on the reason-

ing of the district court. Overby v. Hester, No. CA-94-787-2 (E.D.

Va. June 10, 1996 & July 18, 1996). We dispense with oral argument
because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.




                                                          AFFIRMED




                                2